Per Ctjriam,
The omission to name the owner of the premises in a petition for a liquor license is a material defect. The legislature has made it an essential and the court has no authority to treat it as nonessential. Whether or not the court has discretionary power in exceptional cases to permit the petition to be amended on the hearing by inserting the name of the owner, it is clearly not a right that the petitioner can claim as a matter of course. Therefore the refusal to permit the amendment is not reversible error unless a plain abuse of discretion is made to appear. In the present case there was a motion to quash the petition followed by a motion to amend, which latter motion was not supported by any affidavit or petition explanatory of the omission or setting forth reasons why the amendment should be allowed. In this state of the record we have no right to assume that reasons for the amendment existed and were shown that ought to have moved the court to allow it. Even if the court had discretionary power in such matters, we are bound to presume that it was properly exercised in the present instance.
Finding no error in the record, the order is affirmed.